COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                   §
 R. WAYNE JOHNSON,                                                 No. 08-09-00129-CV
                                                   §
                   Appellant,                                         Appeal from the
                                                   §
 v.                                                             County Court at Law No. 3
                                                   §
 TEXAS TECH UNIVERSITY, ET AL.,                                  of El Paso County, Texas
                                                   §
                   Appellees.                                         (TC# 2008-796)
                                                   §

                                   MEMORANDUM OPINION

         R. Wayne Johnson, pro se, appeals from a judgment entered in favor of Texas Tech

University, et al. Having determined that Appellant failed to perfect this appeal, we dismiss the

appeal for want of jurisdiction.

         A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1; see

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso

1995, no writ)(applying former TEX .R.APP .P. 40(a)(1)). The notice of appeal must be filed within

thirty days after the judgment is signed unless the appellant files a timely motion for new trial in

which case the notice of appeal must be filed within ninety days after the judgment is signed.

TEX .R.APP .P. 26.1(a)(1). To be timely, the motion for new trial must be filed within thirty days after

the judgment or other appealable order is signed. TEX .R.CIV .P. 329b(a). A notice of appeal is

considered timely if filed within fifteen days of the due date and accompanied by a reasonable

explanation for the failure to file on the due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).
       The record reflects that the trial court entered its judgment on February 13, 2009. Appellant

did not file a motion for new trial. The notice of appeal was due to be filed on March 15, 2009 but

Appellant did not file it until April 9, 2009, more than fifteen days late. On April 21, 2009, we gave

notice to Appellant of our intent to dismiss for want of jurisdiction unless any party could show

grounds for continuing the appeal. Appellant has not filed a response. Accordingly, we find that

Appellant failed to perfect this appeal because he filed the notice of appeal outside of the time limits

set forth in the Rules of Appellate Procedure. The appeal is dismissed for want of jurisdiction.


September 30, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.